Citation Nr: 1411646	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  09-03 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an effective date earlier than March 20, 2008 for the award of a 70 percent rating for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than March 20, 2008 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Attorney Kenneth M. Carpenter


ATTORNEY FOR THE BOARD

D. Schechner, Counsel 

INTRODUCTION

The appellant is a Veteran who served on active duty from January 1963 to January 1966.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Wichita, Kansas RO in May 2008 (which denied entitlement to TDIU) and in October 2008 (which continued a 50 percent rating for PTSD).  An interim [September 2011] rating decision granted a 70 percent rating for PTSD as well as entitlement to TDIU, each effective August 1, 2008.  A subsequent [April 2013] rating decision granted an earlier effective date of March 20, 2008 for the 70 percent rating for PTSD and for entitlement to TDIU.


FINDINGS OF FACT

1.  It is reasonably shown that from (the earlier date of) March 13, 2008, the Veteran's PTSD has been manifested by symptoms productive of occupational and social impairment with deficiencies in most areas.

2.  The Veteran's service connected disabilities as of (the earlier date of) March 13, 2008 (including PTSD, herein rated 70 percent; tinnitus, rated 10 percent; simple glaucoma, rated 10 percent; and bilateral hearing loss, rated 0 percent) were rated 70 percent combined, and have since March 13, 2008 (but no earlier) been reasonably shown to render him unable to maintain substantially gainful employment.


CONCLUSIONS OF LAW

1.  A 70 percent schedular rating is warranted for the Veteran's PTSD from (the earlier effective date of) March 13, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.130, Diagnostic Code (Code) 9411 (2013).

2.  The schedular criteria for a TDIU rating are met and a TDIU rating is warranted from the earlier effective date of March 13, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

The Veteran was advised of VA's duties to notify and assist in the development of his claims.  April 2008 and August 2009 letters explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The letters also advised him of the criteria for rating a psychiatric disability and effective dates of awards.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.  

The Veteran's pertinent post-service treatment records have been secured.  The RO arranged for VA examinations in April 2008, May 2008, and August 2011, which will be discussed in greater detail below, though the Board finds these examinations to be adequate as they included both a review of the Veteran's history and mental status examinations that included all necessary findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).

The Veteran has not identified any evidence that remains outstanding.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  


Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims. 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Earlier effective date for increased rating for PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

PTSD is rated under the General Rating Formula for Mental Disorders.  A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Code 9411.

The Veteran has been assigned various Global Assessment of Functioning (GAF) scores for his PTSD.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical obscure, or irrelevant) OR major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

On March 20, 2008, the Veteran submitted a claim for an increased rating for PTSD and entitlement to TDIU; the relevant period for consideration therefore begins one year prior, i.e., on March 20, 2007.  There are no treatment records available from March 2007 to June 2007.

On June 2007 VA treatment, the Veteran reported that he was experiencing nightmares about his military trauma and waking in cold sweats, as it was the anniversary of his trauma.  He reported that he had been suicidal but it was the first report of such thoughts.  He reported having survivor's guilt and wanting to escape his memories and feelings.  When pressed, he had no plan for suicide and denied needing hospitalization.

On October 2007 VA treatment, the Veteran reported that the quetiapine was helpful but made him so sedated to the point of being intolerable.  He was prescribed ziprasidone instead.  On mental status examination, he was alert and his thought processes were coherent and goal directed.  The assessments included PTSD and bipolar disorder.

On December 2007 VA treatment, the Veteran reported that his son and two grandchildren lived at his home; he described the home environment as "depressing" as the financial and personal responsibilities had increased, and he spent most of his time in the basement to avoid others.  On mental status examination, the Veteran was alert and his thought processes were coherent and goal-directed.

On March 13, 2008 VA treatment, it was noted that the Veteran's prognosis due to the severity of his PTSD symptoms was poor, as his symptoms had progressively worsened over time and occurred daily without remission.  His symptoms included recurrent and intrusive memories of the traumatic events occurring 2 to 3 times daily; nightmares each night around the anniversary of the traumatic event and 2 to 3 times per week during other times of the year; flashbacks of the event 20 to 30 times per year; psychological distress caused by violent images, certain smells, and loud noises such as cars backfiring; and physiological responses to certain cues.  He avoided talking and thinking about the traumatic events, he avoided large crowds due to feeling anxious and vulnerable, and he blocked out many details of the traumas and had difficulty remembering them until he began having flashbacks.  He reported diminished interest in social activities and feeling distant and cut off from those around him.  He reported feeling anger and emotional numbness.  He reported difficulty falling asleep and sleeping only 3.5 to 4 hours per night.  He reported having a very quick temper that was easily triggered, having very little patience, and getting into verbal and physical fights in the past.  He reported a poor attention span making it difficult for him to learn and complete projects.  He reported constantly scanning his environment for threats and being easily startled by loud noises and unexpected touching.  Regarding employment, the Veteran reported that he worked excessive hours which allowed him to change his routine and function independently, which helped to reduce his PTSD symptoms, although he also reported being verbally and physically aggressive with supervisors, coworkers, and customers.  Regarding social attachments, he reported that he had been divorced three times, and he was not close with either of his children; after service, he distanced himself from family members and friends to avoid the pain of losing them when they died.  The treating psychologist noted that the Veteran's diagnoses had also included alcohol dependence, attention deficit hyperactivity disorder, and bipolar I disorder; he had been attending a PTSD group since May 2003 and receiving psychiatric treatment since December 2002.  The diagnosis was chronic severe PTSD, and a GAF score of 35 was assigned.

On May 12, 2008 VA psychiatric examination, the examiner opined that the Veteran had significant problems related to his PTSD.  He noted that the Veteran was forcibly retired from K-Mart in 2002 as a store manager, because he could not concentrate on the work, he became angry at the least provocation, his energy level had decreased, and he had difficulties in relating to people and going into crowded places.  The Veteran was noted to have had dissociative episodes two to three times per week as well.  At the time of examination, the Veteran reported having nightmares three to four times per night, intrusive thoughts three to four times per day, and anxiety accompanied by intrusive thoughts and anger.  He had no close friends, he was unable to be around crowds, and he had a sharp temper and was easily startled.  He had troubles falling asleep, which was handled with medications.  The examiner noted that the Veteran had not required hospitalization and had been treated as an outpatient.  He had not been able to work at all in the previous 12 months.  He had very few friends but one significant other.  He did not do much for fun, he did not use substances, and he had not been violent or attempted suicide.  The examiner opined that the Veteran had gradually been unable to work and had increasingly fewer social and hobby kinds of things to do.

On mental status examination, the Veteran was oriented in all spheres and did not appear to be hallucinating.  He gave a history of dissociations but did not have any during the examination.  He was coherent and did not show any delusions.  His judgment appeared impaired.  He appeared flat to sad in affect but showed no ticks or mannerisms.  He had no impairment of thought process or communication, and he had no delusion, hallucinations, or persistence thereof.  There were no suicidal or homicidal thoughts.  He did not have any recent or long-term memory loss.  He had no obsessional or ritualistic behavior, and his rate and flow of speech was relevant and logical.  He had no panic attacks but gave a history of depression and sadness.  He had no impaired impulse control but was worried about losing control.  He had frequent nightmares and occasional dissociative episodes.  The examiner opined that the Veteran had daily symptoms of PTSD including re-experiencing both in dreams and intrusive thoughts, he had trouble dealing with others and being in crowds, and he had problems with anger, being easily startled, and falling asleep.  The diagnoses included PTSD, repeated depressions, and alcohol dependence in remission.  A GAF score of 50 was assigned.  The examiner opined that the Veteran was able to function for a period of time after his military trauma, keeping very busy and using alcohol; however, when he stopped using alcohol and his ability to keep thoughts of his trauma out of mind lessened, his functioning deteriorated to the point where he was now unable to function.  He had limited social aspects.  The examiner opined that the Veteran had total occupational and social impairment due to PTSD signs and symptoms: his only friendship was his significant other and he otherwise had no social life, he had very marginal contact with his children, he was unable to work, he did not go to school, his judgment was impaired, and he had dissociative episodes.

The VA treatment records reflect that the Veteran was admitted to the Stress Disorder Treatment Unit on May 20, 2008, to address symptoms of PTSD.  He was discharged on July 3, 2008.  An October 2008 rating decision granted a temporary total evaluation due to hospitalization for treatment of PTSD, effective from May 20, 2008 to August 1, 2008, the first day of the month following his discharge from the hospital.

On August 2011 VA psychiatric examination, the examiner's diagnoses included chronic and severe PTSD (with marked exacerbation after the Veteran retired in 2002), bipolar disorder I with most recent episode of moderate depression (likely triggered by PTSD and serving as a secondary diagnosis), and panic disorder without agoraphobia (likely triggered by and part of the PTSD cluster of symptoms).  A GAF score of 40 was assigned, representing some impairment in reality testing given the Veteran's weekly flashbacks, unending preoccupation with his trauma, inability to leave home with any emotional comfort or sense of safety, estranged family relationships, lack of friends, and anxiety difficulties coming to the VA examination without "investigating" the examiner.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks more than once per week, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, chronic sleep impairment, mild memory loss such as forgetting names or directions or recent events, impairment of short and long term memory, flattened affect, difficulty in understanding complex commands, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances including work or a worklike setting, inability to establish and maintain effective relationships, neglect of personal appearance and hygiene, and intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  The examiner opined that the Veteran's mental diagnoses resulted in total occupational and social impairment.  The examiner further opined that the Veteran is individually unemployable within the realms of psychological probability, based on ongoing psychological problems including an inpatient psychiatric hospitalization in the previous 14 months, ongoing PTSD symptoms punctuated by bipolar I disorder issues, and complicated by panic disorder, making it difficult to get along with others and function in a workplace.  The examiner opined that the Veteran's PTSD and co-occurring mental disorders prevent him from securing and maintaining substantial and gainful employment.

Based on these findings, a September 2011 rating decision granted a 70 percent rating for PTSD as well as entitlement to TDIU, each effective August 1, 2008 (the date immediately following the period of temporary total rating for PTSD due to hospitalization).  

A subsequent, April 2013, rating decision granted an earlier effective date of March 20, 2008 (the date of receipt of the increased rating claim) for both the 70 percent rating for PTSD and for entitlement to TDIU.

The Board notes that Social Security Administration records reflect that, in a September 2003 decision, the Veteran was granted disability benefits as of April 30, 2002 based on a primary diagnosis of PTSD and a secondary diagnosis of bipolar disorder.

The Board finds that the Veteran, his treating mental health personnel, and the VA examiners have reported symptoms associated with PTSD that, as of March 13, 2008, reflect occupational and social impairment, with deficiencies in most areas, such as work, family relations, judgment, thinking, or mood.  The symptoms have included suicidal ideation; near-continuous depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective social relationships, from March 13, 2008, but no earlier.  Notably, the March 13, 2008 VA treating psychologist assigned a GAF score of 35, reflecting severe chronic PTSD.  The treatment records prior to that date do not reflect symptoms meeting or approximating the criteria for a 70 percent rating for PTSD.

The Board finds no reason to question the credibility of the Veteran's own accounts; they are consistent with reports by his treating mental health professionals and the VA examiners.  As the symptoms described meet (or at least approximate) the schedular criteria for a 70 percent rating under Code 9411, the Board finds that such rating is warranted since (the earlier date of) March 13, 2008.  38 C.F.R. § 4.7.

The evidence of record does not show that symptoms that meet (or approximate) the above-listed criteria for a 100 percent rating were manifest at any time during the evaluation period.  At no time during the appeal period is it shown that the Veteran had total occupational and social impairment due to such PTSD symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, or any other symptoms of similar gravity; no such symptoms have been shown.  Consequently, the Board finds that the criteria for a schedular 100 percent rating are not met or approximated for any period of time under consideration.

The Board finds that the GAF scores assigned do not provide a separate basis for an award of a rating in excess of 70 percent.  The symptoms and level of impairment represented by the GAF scores of 35 to 50 reflect serious (but not total) disability so as to warrant a 100 schedular percent rating.  

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Earlier effective date for TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.   38 U.S.C.A. § 1155; 38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.   38 C.F.R. §§ 3.341, 4.16, 4.19.

VA's General Counsel has concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

The Veteran contends that he has been unable to maintain substantially gainful employment since March 2007 due to his service-connected disabilities

In addition to the evidence cited above, the record also includes the following VA examinations relevant to the matter of TDIU.  On April 2008 VA audiological examination, the diagnoses included bilateral mixed hearing loss and tinnitus.  The examiner opined that, with amplification and reasonable accommodations as specified in the Americans with Disabilities Act, the Veteran's hearing loss alone should not significantly affect gainful vocational potential or limit participation in most work activities.  The examiner opined that employment would be more than feasible in a loosely supervised situation requiring little interaction with the public.

On April 2008 VA general medical examination, the Veteran reported that he had applied for TDIU primarily due to symptoms related to PTSD, including difficulty focusing, depression, and flashbacks.  He reported that he was forced to retire from K-Mart in 2001 due to PTSD and he retired from all employment in April 2002; he was receiving social security disability benefits for PTSD.  The diagnoses included the service-connected disabilities of PTSD, hearing loss, tinnitus; the diagnoses also included the non-service-connected disabilities of systemic hypertension, diabetes mellitus, hypothyroidism, hyperlipidemia, erectile dysfunction, asymptomatic small right inguinal hernia, seasonal allergic rhinitis, and stable chronic hypokalemia, all of which the examiner opined had no effect on the Veteran's function, daily activities, or employment capabilities.

On August 2011 VA general medical examination, the examiner opined that the severity of the diagnosed service-connected conditions (glaucoma, tinnitus, and impaired hearing) and non-service connected conditions (moderate chronic obstructive pulmonary disease, cardiovascular accident, abdominal aortic aneurysm, diabetes mellitus type 2, hypothyroidism, left shoulder degenerative joint disease, erectile dysfunction, stage 3 chronic kidney disease, anemia, and peripheral neuropathy) standing alone did not preclude the Veteran from securing and maintaining and following substantially gainful sedentary employment consistent with his educational and occupational experience.  There was no significant effect on function or daily activities to preclude him from obtaining or retaining substantially gainful sedentary employment.  The examiner noted the Veteran's contention that his unemployability is based on mental health issues.

The Board has herein granted an earlier effective date of March 13, 2008 for the award of a 70 percent rating for PTSD.  As of that date, the Veteran's service connected disabilities included: PTSD, rated 70 percent; tinnitus, rated 10 percent; simple glaucoma, rated 10 percent; and bilateral hearing loss, rated 0 percent.  The combined rating as of March 13, 2008 (but no earlier) is 70 percent.  The schedular ratings therefore met the schedular rating requirements for a TDIU rating under 38 C.F.R. § 4.16(a) since that time.  He has already been granted a TDIU rating effective March 20, 2008, yet he contends that he merits such rating effective March 20, 2007.  Unfortunately, he did not meet the schedular rating requirements for TDIU at that time; the first date he met the requirements is March 13, 2008.  Consequently, the only question remaining is whether due to the service-connected disabilities he was unable to engage in a substantially gainful occupation as of March 13, 2008.

The Board again notes that Social Security Administration records reflect that the Veteran was granted disability benefits as of April 30, 2002 based on a primary diagnosis of PTSD and a secondary diagnosis of bipolar disorder.

The Board also notes the findings on March 13, 2008 VA treatment, including a diagnosis of chronic severe PTSD, a poor prognosis due to the severity of the Veteran's PTSD symptoms, and a GAF score of 35 reflecting the severity of the disability.

In summary, the Board finds that the evidence of record reasonably demonstrates that the Veteran's service connected disabilities are of such nature and severity as to have precluded employment in any occupation consistent with his education and occupational experience since March 13, 2008.  Consequently, a TDIU rating is warranted from that date (but no earlier).   


ORDER

A 70 percent rating is granted for the Veteran's PTSD effective March 13, 2008, subject to the regulations governing payment of monetary awards; a schedular rating in excess of 70 percent is denied.   

A TDIU rating is warranted from the earlier effective date of March 13, 2008, subject to the regulations governing payment of monetary awards.




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


